Citation Nr: 1124019	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  02-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial or staged compensable evaluation for neuropathic pain syndrome, associated with right inguinal hernia.      


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The Veteran had active military service from August 1979 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2000 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  In the September 2000 rating action, the RO granted service connection for a right inguinal hernia and assigned a noncompensable disability evaluation, effective from September 1, 1999.  The Veteran disagreed with the evaluation and filed a timely appeal.  In July 2004 and April 2006 decisions, the Board remanded this case.  By a May 2007 rating decision, the RO increased the disability rating for the service-connected right inguinal hernia to 10 percent disabling, effective from May 1, 2005.

In a December 2007 decision, the Board denied the Veteran's claim for entitlement to an initial compensable rating for a right inguinal hernia, from September 1, 1999 through April 30, 2005, and to a rating in excess of 10 percent thereafter.  However, the Board also found that the Veteran had a neuropathic pain syndrome in the right groin area that was due to underlying scar tissue associated with his right inguinal hernia.  Because that disability had separate and distinct manifestations, the RO needed to consider the appropriate initial rating for the neuropathic pain syndrome. Therefore, the Board remanded the issue of entitlement to an initial or staged compensable evaluation for neuropathic pain syndrome, associated with right inguinal hernia.   In October 2009, the Board once again remanded this case for additional development.  The purposes of the aforementioned remands have been met and the case is ready for appellate consideration.  

In the December 2007 and October 2009 remands, the Board noted that evidence developed during the course of the instant appeal, and, specifically, the report of a VA examination in August 2006, reasonably raised the issues of the Veteran's entitlement to secondary service connection for residuals of knee injuries and for erectile dysfunction, both as due to the service-connected right inguinal hernia and neuropathic pain syndrome.  The Board referred the aforementioned issues to the RO for initial development and adjudication.  However, the Board notes that there is no evidence of record to show that the RO subsequently considered the aforementioned issues.  

In addition, the Board observes that the Veteran is service-connected for a low back disability.  In the April 2009 VA examination report, the examiner noted that the Veteran had pain that measured 9/10 in his low back and radiated to the right knee and occasionally to the right foot.  The diagnosis was right lumbar radiculopathy.  Moreover, in a May 2010 VA examination report, the examiner reported that the Veteran had pain in his low back with radiation behind the right gluteal area up to the popliteal fossa.  Thus, the Board observes that the issue of entitlement to an increased rating for a low back disability, to include whether the Veteran is entitled to a separate compensable rating for radiculopathy of the lower extremity, is raised by the evidence of record.  

The Board also notes that in an April 2009 VA examination report, the examiner stated that the Veteran had weakness in his right foot that was secondary to his right groin pain.  In this regard, the Board observes that the Veteran is service-connected for the residuals of a right foot trauma.  However, in light of the April 2009 VA examination report, it appears that the Veteran may also have neurological problems in his right foot that are secondary to his service-connected right inguinal hernia and neuropathic pain syndrome.      

Thus, given the foregoing, the issues of entitlement to service connection for the residuals of knee injuries and for erectile dysfunction, both as due to the service-connected right inguinal hernia and neuropathic pain syndrome, and the issues of entitlement to an increased rating for service-connected low back disability, to include whether the Veteran is entitled to a separate compensable rating for radiculopathy of a lower extremity, and entitlement to an increased rating for the service-connected right foot disability, to include whether the Veteran has neurological problems of the right foot that are secondary to the service-connected right inguinal hernia and neuropathic pain syndrome, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The issue of entitlement to an extraschedular rating for the service-connected neuropathic pain syndrome under 38 C.F.R. § 3.321(b)(1), is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the Veteran's August 7, 2006 VA examination, he was first diagnosed with neuropathic pain syndrome in the right groin region that was due to underlying scar tissue associated with his service-connected right inguinal hernia.      

2.  The Veteran's neuropathic pain syndrome is manifested by chronic pain, numbness, and tingling in the right inguinal area, and there is no evidence of any paralysis.  The neuropathic pain syndrome further involves the right inguinal nerve and the right medial cutaneous nerve, requires the use of narcotics and other pain medications, and is tantamount to severe disability.  


CONCLUSIONS OF LAW

1.  Effective from August 7, 2006, the criteria for a separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the right inguinal nerve, associated with right inguinal hernia, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 8730 (2010).     






2.  Effective from August 7, 2006, the criteria for a separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the right medial cutaneous nerve, associated with right inguinal hernia, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Codes 8530, 8630, 8730 (2010).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the November 2001, August 2004, and November 2009 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in November 2001, August 2004, and November 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the November 2009 letter informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.         

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  In this case, the decision from which the appeal arises, that is, the September 2000 decision, predated the effective date of the VCAA in November 2000.  Thus, VCAA notice sent by the RO to the Veteran in 2001, 2004 and 2009 obviously could not comply with the express timing requirements of the law as found by the Court in Pelegrini.  However, the Court has held that a supplemental statement of the case (SSOC) that complies with applicable due process and notification requirements constitutes a readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).  Here, the January 2006, June 2007, and January 2011 SSOCs satisfy as readjudication decisions as defined by the cited legal authority, and the January 2011 SSOC postdates the last VCAA notice letter dated in November 2009.  Providing the veteran with adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, requirements, the Veteran was provided with notice of the laws and regulations governing ratings and effective dates in the November 2009 letter, but such notice was post-decisional.  See Pelegrini, supra.  Despite any timing deficiency, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that the evidence supports a grant of a separate 10 percent rating for neuropathic pain syndrome involving the right inguinal nerve, effective from August 7, 2006, and a separate 10 percent rating for neuropathic pain syndrome involving the right medial cutaneous nerve, effective from August 7, 2006, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. 

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim for a compensable rating for neuropathic pain syndrome, associated with right inguinal hernia, is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that the November 2001, August 2004, and November 2009 letters substantially satisfy the current notification requirements for the claim for an initial rating for the Veteran's neuropathic pain syndrome.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        


Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive VA examinations in March 2005, August 2006, April 2009, and March 2010, which were thorough in nature and adequate for the purposes of deciding this claim. The Board finds that the medical evidence of record is sufficient to resolve this appeal.  Thus, VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Factual Background

By a September 2000 rating action, the RO granted service connection for an inguinal hernia and assigned a noncompensable rating under Diagnostic Code 7338, effective from September 1, 1999.  According to the RO, the Veteran's service treatment records showed that in August 1996, he was diagnosed with a right inguinal hernia.  In addition, in a November 1999 VA examination report, it was noted that the Veteran had a small reducible right inguinal hernia.  

In March 2005, the Veteran underwent a VA examination.  At that time, he stated that he felt a bulge sensation in the right groin area with some pain.  According to the Veteran, he was to undergo a herniorrhaphy in one week.  The diagnosis was right inguinal hernia.  

VA Medical Center (VAMC) treatment records show that in March 2005, the Veteran underwent an open right inguinal hernia repair.  The hernia was repaired using mesh.  

In an October 2005 rating action, the RO determined that the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for convalescence following right hernia repair, from March 22, 2005 to April 30, 2005.  In addition, the RO further noted that from May 1, 2005, the Veteran's noncompensable evaluation for his service-connected right inguinal hernia would be reinstated.

On August 7, 2006, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  The examiner indicated that after the Veteran's March 2005 hernia repair with mesh, he developed a wound infection and was treated for staph aureous.  The Veteran subsequently developed hypesthesia and erectile dysfunction, and was felt to have neuropathic pain due to the above.  He was prescribed medication but he continued to experience pain from his right hip into the hernia scar.  In addition, he also had pain in his testicle.  The physical examination showed that the Veteran had tenderness over the scar area with surrounding loss of pinprick sensation.  The Veteran did have light touch sensation from 8 centimeters (cm.) superior to the scar extending to the medial right thigh, 10 cm. below the inguinal crease.  There was no current evidence of a hernia.  The Veteran had exquisite tenderness with palpation of the scrotum and its contents, as well as the inguinal ring.  The diagnosis was right inguinal hernia status post mesh repair with residual neuropathic pain syndrome, erectile dysfunction, and loss of pinprick sensation in the region described.  The examiner reported that due to the Veteran's disability, there were severe effects on performing chores, shopping, and exercise.  In addition, there were moderate effects on recreation and toileting, and mild effects on traveling.  There were no effects on feeding, bathing, and grooming.           

By a May 2007 rating action, the RO increased the disability rating for the Veteran's service-connected right inguinal hernia from noncompensable to 10 percent disabling, effective from May 1, 2005.   

A VA examination was conducted in April 2009.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  He indicated that according to the Veteran, his pain level in the right groin was a 10/10 and it was constant.  He noted that occasionally with medication, such as Percocet or Methadone, he could bring the pain level to a 7/10.  The Veteran reported that after his March 2005 surgery, his pain worsened.  In August 2008, he underwent a right inguinal neurectomy and his pain subsequently "tripled."  At present, the Veteran had pain in his right groin, testicle, and hip, and in his penis, anus, and low back.  In addition, his pain started from the right lateral thigh to the knee and occasionally to the right ankle and foot, especially the outer three toes.  Numbness and tingling appeared in the right thigh and calf, and outer foot and toes since August 2008.  Upon physical examination, pin prick was abnormal on the right side.  The Veteran had allodynia with pain on touching his right groin, anterior and inter-triginous area to the right scrotum.  The diagnosis was right inguinal femoral neuropathic pain.  The Veteran's neuropathic pain syndrome prevented him from shopping, exercising, and sports.  In addition, it had severe effects on his ability to perform chores and participate in recreation and traveling.  It also had moderate effects on bathing, dressing, toileting, and grooming, and no effect on feeding.  The examiner further noted that the Veteran had maximal pain with touch or pressure on his right groin to produce maximal sharp, shooting pain.           

In December 2009, the Veteran's wife submitted a statement in support of his claim.  She stated that due to the Veteran's neuropathic pain syndrome, he needed assistance with hygiene, bathroom duties, and dressing on a daily basis.  According to the Veteran's wife, his mobility was very restricted and he had to use a power chair with the assistance of a cane.  She noted that they had to have many things adapted in their home to assist him.  The Veteran's wife reported hat she had to do the yard maintenance and all of the chores in the house, and that she was the Veteran's primary caretaker.  

In March 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran arrived on a motorized scooter and then walked with a cane in his right hand, but he could walk independently on request.  The Veteran's pain in the right inguinal area made his walking slow and his gait appeared painful.  The Veteran stated that he had chronic pain in his right groin that radiated to his right testicle.  The Veteran's sleep was intermittent because of the pain.  According to the Veteran, he needed help in dressing, bathing, and performing any household activities due to the pain.  He was unable to perform sexual activity because of the pain, even after using Viagra.  The Veteran noted that he took medication for his pain, including morphine sulfate and oxycodone.  The physical examination showed that the Veteran had pain in the right inguinal area.  He also had numbness and paresthesias.  The pain was a shooting pain as if being shocked with electricity.  There was a scar that measured three to four inches long, and the Vetera noted that the pain was maximum at the line of the scar.  The examiner reported that as he moved away from the scar, the Veteran's pain, numbness, and paresthesias improved.  Throughout the examination, the Veteran kept moaning with pain over the right inguinal area and could not sit comfortably.  The diagnosis was right inguinal area pain.  The examiner stated that the Veteran's pain radiated over the medial half of the right thigh, the lower limit of the pain being just above the knee and the upper limit being at the level of the scar.  The characteristics of the pain were suggestive of neuralgic type of pain.  According to the examiner, there was no evidence of any paralysis but the Veteran may have sensory neuralgia or neuritis as a result of his injury to the inguinal area.  The examiner indicated that a Dr. S., who was a neuromuscular specialist, had evaluated the Veteran at his request and it was Dr. S.'s opinion that the Veteran had a neuraplagic pain related to the the right inguinal, ileohypogastric and medial cutaneous nerve of the thigh resection for neuralgic pain following hernia repair and infection despite complete sensory loss.  Dr. S. also stated that he could not document nerve loss of those cutaneous sensory nerves by electrophysiological tests because they were too small and responses were not reproducible.  There was no clinical evidence of a motor radiculopathy and there was no reflex sympathetic dystrophy (RSD).  According to the examiner, the Veteran's neuropathic pain was moderately severe but it was continuous and required the use of narcotics and other pain medications.      


III.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the VA's Schedule for Rating Disabilities, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As stated in the Introduction of this decision, this appeal originated from a September 2000 rating action in which the RO granted service connection for a right inguinal hernia and assigned a noncompensable disability evaluation, effective from September 1, 1999.  The Veteran disagreed with the evaluation and filed a timely appeal.  Thus, as the Veteran took issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).    

In the December 2007 decision, the Board denied the Veteran's claim for entitlement to an initial compensable rating for a right inguinal hernia, from September 1, 1999 through April 30, 2005, and to a rating in excess of 10 percent thereafter.  In this regard, the Board specifically noted that the Veteran's tender scar was a part of the 10 percent evaluation for the hernia.  The Board stated that no surgical scarring was present prior to the March 2005 surgery, and that the evidence of record showed that beginning in August 2006, the postoperative scar was tender, with some loss of pinprick sensation.  A 10 percent evaluation is the maximum evaluation allowed under the criteria for rating such a scar under Diagnostic Code 7804.  Thus, as there was no evidence of a recurrent hernia (see 38 C.F.R. § 4.114, Diagnostic Code 7338), the current 10 percent rating took into account the objectively tender or painful postoperative scar.  However, the Board had found that the Veteran had neurogenic pain syndrome, which was manifested by severe pain, tingling, and weakness, and that such disability was secondary to underlying scar tissue associated with the Veteran's right inguinal hernia.  Accordingly, because such impairment had separate and distinct manifestations attributable to the same injury, it had to be rated separately.  Esteban v. Brown, 6 Vet. App. 259 (1994).     

In the Veteran's August 7, 2006 VA examination, he was first diagnosed with neuropathic pain syndrome in the right groin region that was due to underlying scar tissue associated with his service-connected right inguinal hernia.  Subsequent VA examinations showed that the Veteran's neuropathic pain syndrome was manifested by chronic pain, numbness, and tingling in the right inguinal area, and that there was no evidence of any paralysis.  The neuropathic pain syndrome involved the right inguinal nerve and the right medial cutaneous nerve.   

In this case, the Board finds that the criteria for a separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the right inguinal nerve, associated with right inguinal hernia, is warranted.  The Board also finds that the criteria for a separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the medial cutaneous nerve, associated with right inguinal hernia, is warranted.  In addition, given that the Veteran did not have his surgery for right inguinal hernia repair until March 2005, and was not diagnosed with neuropathic pain syndrome secondary to underlying scar tissue from the hernia repair surgery until the August 7, 2006 VA examination, the Board finds that both separate ratings are effective from August 7, 2006.  See 38 C.F.R. § 3.400 (2010).      

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, respectively, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note.

As previously stated, the Veteran's service-connected neuropathic pain syndrome involves the right inguinal nerve and the right medial cutaneous nerve.  In this regard, impairment of the ilio-inguinal nerve is rated pursuant to Diagnostic Codes 8530 (paralysis), 8630 (neuritis), and 8730 (neuralgia).  A noncompensable rating is assigned for mild or moderate paralysis of the ilio-inguinal nerve, and a 10 percent rating is assigned for severe to complete paralysis of the ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  

Although there is no specific diagnostic code that relates to the medial cutaneous nerve, impairment of the external cutaneous nerve of the thigh is rated pursuant to Diagnostic Codes 8529 (paralysis), 8629 (neuritis), and 8729 (neuralgia).  A noncompensable rating is assigned for mild or moderate paralysis of the external cutaneous nerve, and a 10 percent rating is assigned for severe to complete paralysis of the external cutaneous nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  

When a specific disability is not listed in the rating schedule, rating is done by analogy to a closely related disease or injury in the Rating Schedule in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  Thus, the Board finds that the Veteran's impairment of the medial cutaneous nerve can be rated by analogy under Diagnostic Codes 8529, 8629, and 8729 for impairment of the external cutaneous nerve of the thigh.   

The Veteran's neuropathic pain syndrome, which involves the right inguinal nerve and the right medial cutaneous nerve, has not been reported to result in paralysis of the aforementioned nerves, and neuralgia is to be rated as, at most, equal to moderate incomplete paralysis, which would result in a noncompensable rating.  However, the Board finds that the documented impairment of the Veteran's daily activities and interference with his quality of life, which has led him to undergo neural blocking to lessen the pain, and take narcotics and other pain medications, warrants the assignment of a separate, maximum 10 percent rating under Diagnostic Code 8530 for impairment of the inguinal nerve, and a separate, maximum 10 percent rating under Diagnostic Code 8529 for impairment of the medical cutaneous nerve.  The disability caused by the Veteran's neuropathic pain syndrome is tantamount to severe disability.  Accordingly, a separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the right inguinal nerve, associated with right inguinal hernia, is warranted, effective from August 7, 2006.  In addition, a separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the right medial cutaneous nerve, associated with right inguinal hernia, is warranted, effective from August 7, 2006.


ORDER

A separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the right inguinal nerve, associated with right inguinal hernia, is granted, effective from August 7, 2006.  

A separate rating of 10 percent, but no greater, for neuropathic pain syndrome involving the right medial cutaneous nerve, associated with right inguinal hernia, is granted, effective from August 7, 2006.


REMAND

In this case, the Board must consider the potential application of various provisions of Title 38 of the Code of Federal Regulations, including § 3.321(b)(1), which governs extraschedular ratings.  In this regard, the Board finds that the evidence of record suggests such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).     

In the instant case, the Veteran contends that due to his neuropathic pain syndrome, associated with right inguinal hernia, he is unable to work.  In support of his contention, the Veteran submitted a December 2002 statement from his former employer.  In the statement, the Veteran's former employer indicated that the Veteran had demonstrated physical limitations, albeit unspecified, which directly affected his ability to perform certain job tasks within his job requirements.  According to the Veteran's former employer, the Veteran had recently been laid off, and although the primary reason for the layoff was not those physical limitations, they were taken into consideration in reaching that decision.    

In the August 2006 VA examination report, the examiner noted that the Veteran had worked as a hardware computer installer.  However, he had last worked in November 2002.  According to the examiner, it was at least as likely as not that the Veteran's right inguinal hernia would markedly interfere with employment.  The examiner indicated that the Veteran had been advised to lift no more than 10 pounds.  In addition, the Veteran was taking medication which caused somnolence.  Any type of movement such as standing up from a seated position or getting out of bed triggered a significant pain reaction so that the Veteran was unsteady and had experienced actual falls.  According to the examiner, the Veteran would not be able to maintain and install computers and mainframes, as he was previously doing, due to the required position changes, lifting, bending, and stooping.  However, the examiner stated that the Veteran would be able to be employed in a sedentary job, as long as operating machinery was not required.                   

In an April 2009 VA examination report, the examiner stated that the Veteran's right inguinal femoral neuropathic pain had significant effects on his occupational activities, such as memory loss, decreased concentration, poor social interactions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, decreased strength, and lower extremity pain.  

In the March 2010 VA Examination report, the examiner indicated that the Veteran's pain from his neuropathic pain syndrome, and from his low back disability, was productive of interference with the kind of employment requiring strenuous physical activity that he was previously in.   

The Board recognizes that in a December 2006 Memorandum, the RO requested that the Director of Compensation & Pension Service consider extraschedular evaluation of the Veteran's service-connected right inguinal hernia.  In a return response, dated in May 2007, the Director stated that upon a review of the Veteran's claims file, the evidence did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  However, the Board notes that at the time of the May 2007 decision, the Director was not asked to consider the Veteran's neuropathic pain syndrome; rather, he only considered the Veteran's right inguinal hernia.  Given the severity of the Veteran's neuropathic pain syndrome and how it presumably interfered with his employment, the criteria for submission for assignment of an extraschedular rating for the Veteran's neuropathic pain syndrome, involving the inguinal and medial cutaneous nerves, pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).    

The evidence of record includes a letter from the Social Security Administration (SSA), dated in January 2007, in which the Veteran was notified that he had been granted SSA disability benefits.  In this regard, although the SSA disability determination is not of record, it appears that the Veteran's SSA medical records are in the claims file on a CD-ROM disc.  A review of the claims folder indicates, however, that the contents of the CD-ROM disc were not downloaded and made into printed hard copies for association with the Veteran's claims file for consideration by VA claims adjudicators.  This needs to be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for disability benefits.  The RO should also download and print out hard copies of the Veteran's SSA medical records on the CD-ROM disc provided by the SSA and then associate these printed records with the Veteran's claims file.

2.  The RO must ensure compliance with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).  In this regard, the RO should provide the Veteran written notification specific to the claim for an extraschedular rating for s the service-connected neuropathic pain syndrome, involving the inguinal and medial cutaneous nerves, under 38 C.F.R. § 3.321(b)(1).


3.  Thereafter, the RO should refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected neuropathic pain syndrome, involving the inguinal and medial cutaneous nerves.  See 38 C.F.R. § 3.321(b) (2010).

4.  Then, after completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record subsequent to the last supplemental statement of the case, the RO must adjudicate the Veteran's claim for an extraschedular rating for his service-connected neuropathic pain syndrome.  If the claim is not adjudicated to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and provide an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


